UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1746


TYSHA S. HOLMES,

                   Plaintiff - Appellant,

             v.

RYAN D. MCCARTHY, Secretary of the Army,

                   Defendant - Appellee,

             and

ERIC K. FANNING, Secretary of the Army; UNITED STATES DEPARTMENT
OF THE ARMY,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:17-cv-00682-JMC)


Submitted: December 17, 2020                           Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tysha S. Holmes, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tysha S. Holmes, who filed multiple claims against the Secretary of the Army (“the

Secretary”) arising from her employment termination, appeals the district court’s judgment

entered after the court first granted Defendants summary judgment on some of Holmes’

claims and later granted the Secretary’s motion to dismiss Holmes’ remaining claims. For

the following reasons, we affirm.

       After Defendants filed a motion for summary judgment on many of Holmes’ claims,

the magistrate judge recommended granting the motion, in part, and warned that Holmes

would waive appellate review of the district court’s judgment based upon the

recommendation if she failed to object within 14 days. Holmes failed to file her objections

within the 14-day period. The court thus reviewed the record for clear error, adopted the

magistrate judge’s recommendation, and granted Defendants summary judgment as to

several of Holmes’ claims.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Holmes

has thus waived appellate review of the court’s order granting partial summary judgment.

       We turn then to the court’s dismissal of Holmes’ remaining claims for lack of

subject matter jurisdiction. We have considered Holmes’ arguments pertaining to the

propriety of this order in conjunction with the record and discern no reversible error.

Accordingly, we affirm the district court’s judgment. See Holmes v. McCarthy, No. 3:17-

                                            3
cv-00682-JMC (D.S.C. March 3, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                           4